DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on September 1, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 10 and has canceled claims 13, 15 and 17.  
Claims 3-9, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2022.
Claims 1, 2, 10, 12, 14 and 16 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 have been amended to include the phrase “a first substrate having an optical grating attached on a first principle surface… and a second substrate having an optical grating attached on a first principal surface” that is confusing and indefinite since the specification of originally filed does not give a positive definition for the phrase “attached”.  In paragraphs [0026] and [0027] of the specification of the specification of originally filed state that the grating may be formed either of the same material as the substrate or with an oxide thin film or a resin, the phrase therefore will be interpreted, for the purpose of examination, as the optical grating formed with the same material as the substrate.  Clarifications and corrections are required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Gupta (PN. 5,258,871) in view of the US patent application publication by Aono et al (US 2015/0192713 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Gupta teaches a grating part (Figure 6) that is comprised of a first transparent substrate (90) having an optical grating (70) on a first principal surface and a second transparent substrate (92) having an optical grating (72) on a first principle surface wherein a second principal surface of the first transparent substrate on an opposite side of the first principle surface of the first transparent substrate and a second principal surface of the second transparent substrate on an opposite side from the first principal surface of the second transparent substrate that are bonded, (please see Figure 6, column 4, lines 39-56).  
Claim 1 has been amended to include the phrase “a first substrate having an optical grating attached on a first principle surface… and a second substrate having an optical grating attached on a first principal surface”.   This phrase is being rejected under 35 USC 112, second paragraph, for the reasons set forth above.  This phrase in light of the specification of the instant application is being interpreted as the optical gratings are formed of the same material as the first substrate and the second substrate respectively.  As shown in Figure 6, Gupta teaches that the first optical grating (70) is formed on the surface of the first substrate (90) of the same material as the first substrate and the second optical grating (72) is formed on the surface of the second substrate (92) of the same material as the second substrate.  This means the first optical grating is attached on the surface of the first substrate and the second optical grating is attached on the surface of the second substrate.  
Claim 1 has been amended to include the phrase “the second principal surface of the first transparent substrate and the second principal surface of the second substrate are bonded by any of room temperature bonding diffusion bonding, or anodic bonding such as the grating part is unaffected by changes in ambient temperature”.  
Gupta teaches that the second principal surface of the first transparent substrate and the second principal surface of the second transparent substrate are bonded by an optical adhesive (94, Figure 6, please see column 4, lines 44-45).  This reference however does not teach explicitly that the bonding may include claimed any of room temperature bonding, diffusion bonding or anodic bonding.  Aono et al in the same field of endeavor teaches that substrate with grating (2, Figure 3), attached to the first principal surface, may be bonded to a substrate (3) by art well-known bonding methods such as an anodic boding (please see paragraph [0026]).  It would then have been obvious to one skilled in the art to apply teachings of Aono et al to alternatively use art well-known anodic bonding to bond the first and second substrates for the benefit of using art well-known bonding method to achieve the boding function.  Since the anodic bonding method is a room temperature bonding that would implicitly make the grating part not affected by the changes in the ambient temperature.  
With regard to claim 12, in light of Aono et al the second principal surface of the first transparent substrate and the second principal surface of the second transparent substrate are configured to be bonded without using an organic adhesive.  

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Aono et al, as applied to claim 1 and further in view of the patent issued to Lee et al (US 6,404,554).
The grating part taught by Gupta in combination with the teachings of Aono et al as described in the claim 1 above has met all the limitations of the claim.  
With regard to claim 2, these references however do not teach explicitly to comprising a film at a portion between the first transparent substrate and the second transparent substrate with the film being one of the light reflecting and light absorbing film.  Lee et al in the same field of endeavor teaches a grating part with a first substrate and a second substrate each with an optical grating on a first principal surface on the first and second substrates.  Lee et al teaches that an UV or IR blocking filter interposed between the second principle surfaces of the first and second substrates, (please see Figure 15).  Lee et al teaches that the UV or IR blocking filter is a coating that removing the UV or IR rays that either reflects or absorbs the UV or IR rays, (please see column 9, lines 12-20).  It would then have been obvious to one skilled in the art at time of invention was made to apply the teachings of Lee et al to add an UV or IR blocking filter at the interface of the second principal surfaces of the substrates for the benefit of reducing the wanted UV or IR rays to pass through the substrates.  
With regard to claim 14, in light of Aono et al the second principal surface of the first transparent substrate and the second principal surface of the second transparent substrate are configured to be bonded without using an organic adhesive.  

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Gupta (PN. 5,258,871) in view of the US patent application publication by Aono et al (US 2015/0192713 A1).
Claim 10 has been amended to necessitate the new grounds of rejection.  
Gupta teaches a grating part that implicitly include a manufacturing method for the grating part that is comprised of the step of bringing a first transparent substrate (90) having an optical grating (70) on a first principal surface into contact with a second transparent substrate (92) having an optical grating (72) on a first principal surface such that a second principal surface of the first transparent substrate an opposite side from the first principal surface of the first transparent substrate faces a second principal surface of the second transparent substrate on an opposite side from the first principal surface of the second transparent substrate.  The manufacture method further comprises bonding the second principal surface of the first transparent substrate with the second principal surface of the second transparent substrate by a bonding adhesive (94, please see Figure 6, column 4, lines 39-56).  
This reference has met all the limitations of the claims.  Gupta teaches that the bonding may include an optical adhesive.   This reference however does not teach explicitly that the bonding may include any room temperature bonding, diffusion bonding and anodic bonding.   Aono et al in the same field of endeavor teaches that substrate with grating (2, Figure 3) may be bonded to a substrate (3) by art well-known bonding methods such as an anodic boding (please see paragraph [0026]).  It would then have been obvious to one skilled in the art to apply teachings of Aono et al to alternatively use art well-known anodic bonding to bond the first and second substrates for the benefit of using art well-known bonding method to achieve the boding function.  Since the anodic bonding method is a room temperature bonding that would implicitly make the grating part not affected by the changes in the ambient temperature, (with regard to the amendment).  
 Claim 10 has been amended to include the phrase “a first substrate having an optical grating attached on a first principle surface… and a second substrate having an optical grating attached on a first principal surface”.   This phrase is being rejected under 35 USC 112, second paragraph, for the reasons set forth above.  This phrase in light of the specification of the instant application is being interpreted as the optical gratings are formed of the same material as the first substrate and the second substrate respectively.  As shown in Figure 6, Gupta teaches that the first optical grating (70) is formed on the surface of the first substrate (90) of the same material as the first substrate and the second optical grating (72) is formed on the surface of the second substrate (92) of the same material as the second substrate.  This means the first optical grating is attached on the surface of the first substrate and the second optical grating is attached on the surface of the second substrate.  
With regard to claim 16, Aono et al teaches that the bonding method may include the anodic bonding that is without using an organic adhesive which implicitly that the grating part is not affected by changing ambient temperature.  
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments, the applicant is respectfully noted that the bonding is occurred between the surfaces of the first substrate and the second substrate, wherein the bonding includes claimed bonding methods, as recited explicitly in the claims.  The cited Aono reference also teaches explicitly that the anodic bonding is also applied between the surfaces of the substrates (substrates 2 and 3), which means the bonding method may be utilized and applied by one skilled in the art to modify the diffraction grating of Gupta.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872